In an action by the infant plaintiff to recover damages for personal injuries sustained in a fall while a patient in defendant hospital, and by her father for medical expenses, defendant appeals from a judgment in favor of plaintiffs entered on the verdict of a jury. The accident occurred while the infant, on crutches for the first or second time after having been in bed for three weeks with her leg in traction, and complaining of dizziness, was left unattended by a nurse who went out of the room to answer the telephone. The trial court charged, without exception, that it was “the duty of the defendant hospital to use reasonable care for the protection of the plaintiff from injuries due to negligence in the administration and operation of the hospital not directly concerned with medical treatment.” Judgment unanimously affirmed, with costs. Under the court’s charge, the jury could find from the evidence that the nurse’s act in leaving the infant plaintiff without supervision was an administrative act which was the proximate cause of her injuries. (Cf. Santos v. Unity Hosp., 301 N. Y. 153; Iacono V. New York Polyclinic Med. School & Hosp., 296 N. Y. 502; Corten v. Harbor Hosp., 279 App. Div. 673, and Poplar v. Bourjois, Inc., 298 N. Y. 62, 67-68.) Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.